Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  November 20, 2015                                                                      Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  150364(117)                                                                                  Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  HELEN YONO,                                                                                  Joan L. Larsen,
                                                                                                         Justices
           Plaintiff-Appellee,
                                                              SC: 150364
  v                                                           COA: 308968
                                                              Ct of Claims: 11-000117-MD
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of amici curiae Michigan County Road
  Commission Self-Insurance Pool and the County Road Association to participate in oral
  argument by sharing seven minutes of defendant-appellant’s allotted time for argument is
  GRANTED.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             November 20, 2015